PER CURIAM.
In determining that the Texas Constitution’s open courts provision protects the Martins’ wrongful death and survivorship claims from the bar of limitations, the court of appeals stated:
Transformation of the common-law claims to statutory claims because of Donald Martin’s death does not suddenly end their protection under the open courts doctrine. Though the claims are now statutory, they were not statutory when the negligence occurred, when the suit was filed, or at any time before Mr. Martin died. Because the claims were cognizable common-law causes of action when filed and at all times before Mr. Martin died, we hold that the open courts doctrine applies and these claims are not barred by limitations.
981 S.W.2d 222, 226. In denying Dr. Alan Catterson and Kelsey-Seybold Clime’s petition for review, we neither approve nor disapprove of this language in the court of appeals’ opinion.